Citation Nr: 1540248	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  99-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, identified as depression and insomnia, including as secondary to the service-connected tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a coccyx injury with low back problems.

3.  Entitlement to service connection for a coccyx injury with low back problems.

4.  Entitlement to an initial compensable rating for bilateral hearing loss, a rating in excess of 30 percent from March 8, 2011 to February 15, 2013, and a rating in excess of 10 percent since February 16, 2013.

5.  Entitlement to a rating in excess of 30 percent for labyrinthitis.

6.  Entitlement to a rating in excess of 10 percent for tinnitus.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing at the RO in February 2003, before the undersigned.  A Transcript (Tr.) of the hearing is associated with the claims file. 

The Board notes that these issues have a long and complex procedural history which has been discussed at length in the Board's October 2003 and August 2012 decisions; the Board presently incorporates the introductory remarks of those prior decisions by reference.

In August 2012, the Board denied the issues of entitlement to a compensable rating for bilateral otitis media and to a compensable rating for residuals of a fractured proximal phalanx of the left finger and remanded the issues of entitlement to service connection for an acquired psychiatric disability, whether new and material evidence has been received to reopen a claim for service connection for a coccyx injury, entitlement to higher ratings for bilateral hearing loss, and entitlement to a TDIU.  While the case was in remand status, the Veteran submitted a claim for increased ratings for labyrinthitis and tinnitus, which were denied in a July 2013 rating decision.  In November 2013 the Veteran submitted a notice of disagreement with this decision, and in a February 2014 statement of the case, an increased rating for labyrinthitis was denied.  The AOJ accepted an April 2014 correspondence from the Veteran's attorney as a substantive appeal in lieu of a VA Form 9, and the issue of entitlement to a rating in excess of 30 percent for labyrinthitis is also now before the Board.  As no statement of the case has yet been issued for the issue of entitlement to a rating in excess of 10 percent for tinnitus, this issue is addressed in the remand below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2015, the Veteran's claim was referred for a medical opinion by an expert of the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901 (2014).  In July 2015, the expert medical opinion letter was received, and a copy of the VHA opinion letter has been associated with the claims file.  38 C.F.R. §§ 20.903, 20.1304(c) (2014).  

A review of the Veterans Benefits Management System paperless claims processing system reveals no additional relevant documents.  A review of the Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal.

The issues of entitlement to a rating in excess of 10 percent for tinnitus and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1. The Veteran's depression with insomnia is as likely as not caused or aggravated by his service-connected tinnitus.

2. The October 2003 Board decision that denied the claim of entitlement to service connection for a coccyx injury with low back problems is final.  The evidence received since October 2003 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a coccyx injury with low back problems.

3. The preponderance of the competent and probative evidence of record is against finding that the Veteran has a coccyx injury with low back problems that is caused or aggravated by service or that manifested to a compensable degree within one year of separation from service.

4. Prior to March 8, 2011, the Veteran's hearing loss was manifested by no worse than Level III hearing in both the right and left ears; from March 8, 2011 to February 15, 2013, the Veteran's hearing loss was manifested by no worse than Level VI hearing the right ear and Level V hearing in the left ear; since February 16, 2013, the Veteran's hearing loss has been manifested by no worse than Level III hearing in the right ear and Level IV hearing in the left ear.

5. The Veteran's labyrinthitis is manifested by occasional dizziness and staggering; he is assigned the highest schedular evaluation for a peripheral vestibular disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, identified as depression and insomnia, as secondary to service-connected tinnitus, have been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).
2. The October 2003 Board decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a coccyx injury with low back problems has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1105 (2014).

3. A coccyx injury with low back problems was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4. An initial compensable rating, a rating in excess of 30 percent from March 8, 2011 to February 15, 2013, and a rating in excess of 10 percent since February 16, 2013 for bilateral hearing loss are not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2014).

5. A rating in excess of 30 percent for labyrinthitis is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.10, 4.87, Diagnostic Code 6204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In May 2005, September 2005, March 2006, June 2007, July 2009, and January 2013 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  He was also advised of how disability evaluations and effective dates are assigned, the type of evidence that impacts those determinations, and the elements required for establishing service connection on a secondary basis.  A September 2012 letter provided information regarding the requirements related to establishing entitlement to a TDIU.  The claims were last adjudicated in January and February 2014.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA and private treatment records, personal statements, and his personal hearing testimony.

The AOJ has arranged for numerous VA examinations and medical opinions to assess the nature and severity of the Veteran's psychiatric disorder, bilateral hearing loss, and labyrinthitis.  As will be discussed further at length below, the Board finds that these examinations and opinions provide thorough and adequate medical evidence to allow the Board to adjudicate the issues on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4).
The Board notes that a VA examination has not been obtained addressing the Veteran's claimed coccyx injury with low back problems.  As will be discussed further below, the Board has found that the Veteran's assertions of experiencing an in-service injury to the coccyx which led to continued low back pain to be not credible.  There is no evidence of record indicating an in-service injury to the coccyx, nor is such an injury indicated in the 1966 medical records which reference only a back condition.  To warrant an examination, the evidence must establish that there was a disease, injury, or event in service, and the Board is entitled to make a factual finding in this regard.  Bardwell v. Shinseki, 24 Vet. App. 36, 39 (2010).  The Board has not found any credible evidence of an in-service injury, and a VA examination for this issue is not warranted.  This determination is described in more detail below.

In August 2012, the case was remanded to the AOJ for further development.  As instructed, the Veteran was provided with proper VCAA notice pertaining to entitlement to a TDIU, the Veteran's private audiologist was contacted and her response associated with the claims file, and new VA examinations were provided in February and June 2013.  All newly acquired evidence was associated with the claims file and reviewed prior to the issuance of the January 2014 supplemental statement of the case.  The Board finds that the AOJ has complied with the requirements of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The August 2012 remand also instructed the AOJ to arrange an additional hearing before a Veterans Law Judge.  The Veteran received notice of the hearing, scheduled for June 2014, but failed to appear.  Under these circumstances, the request for a Board hearing is deemed withdrawn.

The Veteran's representative submitted additional evidence in February and April 2015.   This evidence was accompanied by a waiver of review by the agency of original jurisdiction; as such, there is no prejudice in the Board reviewing this evidence in the first instance.  Additionally, in 2015, the Board sought a VHA opinion in connection with the Veteran's claim for service connection for a psychiatric disorder..  Because the opinion is favorable and the Board is granting service connection for a psychiatric disorder, the Veteran is not prejudiced by the Board not sending him a copy of the opinion before rendering its decision.

Lastly, during the February 2003 Board hearing, the undersigned explained the issues on appeal at that time and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

II. Acquired Psychiatric Disability

The Veteran claims that he has depression and insomnia which have been caused, at least in part, by his service-connected tinnitus.  He has submitted written statements indicating that his tinnitus is so severe it keeps him awake at night, which in turn causes him to feel fatigued and depressed.  A December 2008 statement from the Veteran's wife indicated that the Veteran sleeps only short periods of time and that this results in grumpiness, solitude, and fatigue.  She stated that she believed the ringing in his ears contributed to his insomnia and depression.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

The Veteran's service treatment records are silent for any complaints or treatment related to a psychiatric disorder, including depression or insomnia.  The Veteran has also indicated on multiple occasions that his depression and insomnia did not begin until many years after his separation from service.

The Veteran's VA treatment records show frequent complaints related to tinnitus, insomnia, and depression.  In August 2001, the Veteran reported that he had been let go from his job at the Sheriff's Department in December 1996 due to injuries, including injuries to his knees.  He reported that he had been drinking heavily, was very depressed, and had suicidal ideations.  In February 2003, the Veteran reported pain, itching, and ringing in his ears and having had tinnitus for years, and in April 2005 he reported buzzing in his ears.  He was noted to have chronic tinnitus.

In August 2005, the Veteran reported having constant tinnitus which deprived him of sleep, and in January 2006 he again reported that it caused him difficulty in falling asleep, and that the use of soothing background noise did not help.  In August 2007 he again complained of tinnitus and vertigo that interfered with his sleep.  In September 2007, he reported that his tinnitus drove him "bananas" and was like something in his head was going to explode.  The physician noted that the Veteran was struggling with major depressive disorder symptoms that "are exacerbated by his medical conditions."  At a November 2007 primary care evaluation, a physician noted that the Veteran was taking medication for insomnia and tinnitus which disturbed his ability to fall asleep.  The Veteran reported in January 2009 that "the ringing in his ears is incessant and will either wake him up or prevent him from going to sleep," and in June and October 2009 he continued "to endorse chronic suicidal thoughts that are intermittent and are exacerbated by the tinnitus."

In December 2012, the Veteran again reported that his tinnitus bothered him constantly, interfered with sleep, and made him depressed daily.  He reported that it also affected his concentration and that his lack of sleep made him anxious and irritable.  The treating psychiatrist noted that tinnitus appeared to be "the predominant condition which affects his sleep and mood."  The Veteran discussed similar frustrations with tinnitus in January, March, August, and December 2013 and February 2014.  In August 2013, the Veteran's wife also expressed concern that her husband was not sleeping well due to tinnitus.

The Veteran was afforded a VA ear disease examination in May 2008.  The examiner reviewed the claimed file and noted the Veteran's treatment for constant tinnitus and the documentation on difficulty initiating and maintaining sleep and depression.  The Veteran reported having chronic problems with tinnitus which was constant, bothersome, and affected his sleep.  The examiner diagnosed the Veteran with bilateral tinnitus, insomnia, and depression.  The examiner opined that tinnitus could affect sleep and may be associated with depression, but that "with this [V]eteran having been diagnosed with major depression in the past, history of alcohol abuse, and with physical disabilities as well as diagnosed with sleep apnea, it would be speculative to say that tinnitus is the reason why the [V]eteran has depression."

At a June 2008 VA psychiatric examination performed by a clinical psychologist who reviewed the Veteran's claims file and medical history, the Veteran reported that he began to feel depressed five years ago, but that it had become more severe in the last two and a half.  He reported having suicidal thoughts, loss of appetite, hopelessness, loss of energy, trouble sleeping, trouble with concentration, and loss of interest.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, severe without psychotic features.  The examiner reported that the Veteran had clearly indicated that he believed his tinnitus was causing his depression.  The examiner opined, however, that the Veteran's medical history did not show diagnoses which would establish a psychiatric disorder as being secondary to a physical disorder, such as mood disorder due to tinnitus.  He noted that while it was possible the Veteran's medical condition may have caused or exacerbated his psychiatric disorder, it was equally possible that his disorder "was secondary to his loss of employment, loss of identity, chronic pain, and associated disability related to his physical injuries and loss of employment in law enforcement."  He noted that this second hypothesis was supported by an earlier finding in the Veteran's medical record in August 2001 that related excessive alcohol use, physical disability, and unemployment as the causes of the Veteran's depression.  He ultimately opined that to link his disorder to a physical illness "would be to resort to speculation or conjecture."

A November 2008 VA addendum opinion was provided by a physician.  He reviewed the claims file and discussed the prior findings regarding the causes of the Veteran's insomnia and depression, as well as the medical literature relating to tinnitus and psychiatric disorders.  The physician stated that it would be speculative to say that tinnitus was the cause of the Veteran's depression since the Veteran had been diagnosed with major depression in the past, had a history of alcohol abuse, and physical disabilities including sleep apnea.  The examiner ultimately opined that tinnitus and depression were comorbidities and not directly causing one another, and that it was his opinion that "insomnia/depression are less likely than not secondary to service-connected tinnitus."

The Veteran also underwent a VA psychiatric examination in February 2013.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate.  The Veteran reported that he had been diagnosed with depression about 10 years earlier.  After performing an in-person evaluation of the Veteran, the examiner opined that the Veteran's sleep disturbance was a common symptom of his diagnosed depression and that while the Veteran's self-reported that tinnitus kept him awake, there was no objective evidence that could isolate this condition as a significant contributing factor in his reported sleep difficulties beyond what would be expected in an individual with major depressive disorder.  He stated that "[t]o make such a differential determination would require this examiner to result to speculation."  The examiner noted that the Veteran's depression had improved over the past ten years and stated that it had not been aggravated beyond its natural profession by a service-connected disorder.
The Veteran has submitted a private October 2014 medical opinion.  The private examiner discussed the Veteran's history of tinnitus complaints and opined that the Veteran's tinnitus caused his insomnia.  She wrote that "over-activation of the sympathetic nervous system can lead to sleep disturbance" and described how she saw in the Veteran's history a temporal relationship between the onset of tinnitus and other ear-related symptoms followed by the onset of sleep disturbance and depression, and noted in the history of the Veteran's treatment that the first documentation of tinnitus was in 2003.  The examiner stated that the Veteran "had no history of depression before the onset of tinnitus, and no insomnia documented prior to the tinnitus."

A VHA opinion was obtained in July 2015.  A psychiatrist reviewed all of the evidence of record and discussed the Veteran's medical history at length.  He stated that the Veteran's progressive depression has been exacerbated by his tinnitus and noted that sympathetic mechanisms of the autonomic nervous system "may be engaged in worsening the Veteran's symptoms.  Like phantom limb syndrome, changes in the Veteran's brain may be causing a worsening in the Veteran's tinnitus symptoms that correspond with parallel worsening of his depression."  He also found that sleep disturbance caused by tinnitus resulted in "an unfortunate and pathological feedback loop," "wherein the tinnitus produces an insomnia, which in turn, worsens depression."  He summarized his findings by stating that it was "more likely than not that [the Veteran's] depression and insomnia were caused by the proximal disorder of tinnitus and its multiple affiliated complications."

Considering the pertinent evidence above, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's acquired psychiatric disability, identified as depression and insomnia, is caused or aggravated by his service-connected tinnitus.  When there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  In this matter, the Board is of the opinion that this point has been attained.
The record contains competent and probative evidence indicating that the Veteran's depression and insomnia have been aggravated by his service-connected tinnitus.  This is supported both by the lay statements of record, such as the Veteran's own statements and the statements of his spouse.  Both the private October 2014 medical opinion and the July 2015 VHA opinion came to the conclusion that the Veteran's tinnitus, including its effect on his ability to sleep, was a significant factor in the aggravation of the Veteran's psychiatric symptoms.

Although the November 2008 addendum opinion and February 2013 examination report opinion came to differing opinions regarding the relationship of the Veteran's acquired psychiatric disorder to tinnitus, the Board finds that the positive evidence of record provides sufficient competent evidence favoring the Veteran's claim to establish that it is at least as likely as not that the Veteran's depression and insomnia have been caused or aggravated by his service-connected tinnitus.  As such, the medical evidence is at least in equipoise, and entitlement to service connection is warranted.  See 38 U.S.C.A. § 5107(b).

III. Coccyx Injury with Low Back Problems

The Board's October 2003 decision denied the Veteran's service-connection claim for a coccyx injury with low back problems.  The Board appropriately notified the Veteran of that decision, including apprising him of his procedural and appellate rights.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims, rendering the decision final and binding on him based on the evidence then of record.  The October 2003 Board denial is therefore a final decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2014).  The claim was denied on the basis that a coccyx injury with low back problems was not shown to be related to the Veteran's active military service.

In January 2004, the Veteran sought to reopen the coccyx injury claim, but the RO's March 2006 rating decision denied the petition to reopen the claim for service connection for a coccyx injury because it found he had not submitted new and material evidence.  Notably, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the service-connection claim for a coccyx injury with low back problems.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

In this case, since the prior October 2003 Board denial, the Veteran has submitted a January 2015 medical evaluation report from private physician S.N.  The physician wrote that the Veteran had been kicked by a drill instructor in service and discussed the Veteran's medical history at length.  He stated that based upon his 30 years of clinical expertise, the Veteran "developed spondylosis and subsequent spondylolisthesis as a direct consequence of coccygeal and sacral trauma administered by a drill sergeant" during his service.  He noted that "subsequent to his discharge from the United States Navy, he was documented to have an abnormal sacral and lumbar spine x-rays with progressive deterioration over the ensuing 20 years."  The Board finds that this evidence relates to one of the unestablished facts necessary to substantiate the appellant's claim, that of the existence of a nexus between the Veteran's current disability and his service.  See Shedden, 381 F.3d at 1167.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for a coccyx injury with low back problems is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board must now address the underlying merits of the claim.  As discussed above, service connection is warranted when the evidence shows the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the in-service disease or injury.  Holton, 557 F.3d at 1366 (quoting Shedden, 381 F.3d at 1167).

The Veteran's primary contention is that in service he was kicked in the buttocks by his drill instructor, which injured his coccyx and subsequently led to continued low back disability.  The Veteran's service treatment records show he was seen multiple times in service with complaints involving a fractured finger, cellulitis, otitis media, plantar warts, left ear drainage, dizziness, a burn on his anterior right forearm, an injury to his eye, and a sore throat.  He was discharged from active service in October 1964, and clinical evaluation of the spine was normal.  In January 1966, the Veteran submitted an application for compensation benefits for a back condition.  On VA examination in July 1966, the Veteran reported having pain in the lower part of his back for the past three years, and neurological examination found normal gait and station, normal reflexes, no spasticity, and no neurological disease.  X-rays of the lumbosacral spine showed normal alignment and curvature, bilateral spondylolysis at the L5 level with no evidence of any spondylolisthesis and no other significant abnormality.  The Veteran was diagnosed with spondylolysis L5 level, bilateral.  

In a December 1966 letter, the Veteran stated that he hurt his back in the Navy "when I had to unload supplies and ammunition.  This happen[ed] in 1963 aboard the USS Los Angeles and USS Brinkley Bass."  In a March 1967 correspondence, the Veteran stated that he "was hurt while unloading a ship of supplies and ammunition" in 1963.

In a November 1969 private medical record, it shows that the Veteran was seen with complaints involving otitis media.  Under the section addressing the past medical history, the examiner wrote that the Veteran had never been admitted to a hospital nor had any surgery.  Examination of the "Bones and Joints" was "Equal in volume and contour."  Neuromuscular examination was within normal limits. 

An April 1994 MRI shows first degree spondylolisthesis and degenerative disc disease.  Additional treatment records from 1995 to 2001 show diagnoses of spondylolisthesis L5-S1 and lumbar degenerative disc disease.  The Veteran also submitted a June 1996 medical report from the Texas Workers' Compensation Commission.  This report shows that the Veteran relayed to the examiner that "he developed pain in his low back," left knee, and groin areas after an on-the-job injury in March 1994.  As described by the Veteran, he was walking in an office, went around the corner, stepped on a piece of paper with his left foot, twisted it, and fell.  He had immediate pain in the left knee, low back, and right groin area.  The Veteran sought emergency treatment.  X-rays of the lumbar spine showed a bilateral L5 pars defect with spondylolisthesis.  He underwent an MRI of the lumbar spine in April 1994.  Degenerative disc disease with Grade I spondylolisthesis at L5-S1 was shown.  The Veteran's medical history was addressed, which noted that the Veteran "suffered a back injury at work in 1990."  Regarding the Veteran's back, the examiner diagnosed post-traumatic lumbar syndrome with Grade I spondylolisthesis.  

In August 1998, the Veteran filed claims for compensation benefits for left ear infection and fractured fingers of the left hand.  

In August 1999, the Veteran submitted a new claim of entitlement to service connection for a lower back disability and contended that he was injured in October 1961 while at basic training when he was kicked in the tailbone.  The Veteran submitted an August 1999 statement from his sister indicating that he had written to her in 1961 to inform her that a drill instructor had kicked him in the "rear end."  It was indicated this happened while the Veteran was in boot camp.  The Veteran's sister stated that she did not have the letter anymore, but recalled the contents of the letter.  The Veteran's sister has also submitted correspondence stating that the Veteran was denied work at Texaco in 1965 due to a back condition.  In an October 1999 statement, the Veteran wrote that he was injured when he was kicked in service, and "in addition, my gunner's mate duties involved handling heavy munitions and physical exertion which caused considerable pain and discomfort."

VA treatment records from 2000-2001 also show treatment for a lumbar spine disorder.  In a May 2000 substantive appeal, the Veteran noted extensive efforts to obtain records from Texaco.  The Veteran contended that Texaco turned him down for a job because of his back disability.  The Veteran has reported that he has had no luck in obtaining these records.  

An August 2000 private MRI report for the lumbar spine shows that the basis for the MRI was "BACK INJ[URY]. 1996.  PROBLEMS SINCE."  At hearings held at the RO in November 2001 and before the Board in February 2003, the Veteran discussed his contention that he believed his current back disorder was the result of an injury caused in basic training.  The Veteran noted that since his drill instructor had kicked him, he had had problems with his back.  He indicated that since he was in boot camp and did not want his drill instructor to retaliate on him, he did not complain about this disorder.  The Veteran noted treatment following service for his back disorder.  However, the Veteran also indicated that he did not know if these health care providers were still alive and did not believe that the RO could get medical records from these health care providers.  The Veteran also reported that when he left military service, he submitted an application for employment with Texaco in 1965 and that he was rejected for this job due to his back problems.  The Veteran noted significant difficulties associated with his alleged coccyx injury.  

A November 2001 Social Security Administration decision notes that there were objective medical findings that the Veteran had on-the-job injuries.  For example, the Administrative Law Judge wrote, "[D]uring his tenure as a law enforcement officer, claimant sustained multiple on-the-job injuries" to his back and other areas.  

Since the October 2003 Board decision that denied the current claim, additional private and VA treatment records have been obtained that show continued treatment and diagnoses for spondylolisthesis, degenerative disc disease, and neuroforaminal stenosis.  In an April 2006 follow-up evaluation from his December 13, 1996 on-the-job injury, the Veteran was noted to have knee pain and pain from his lower back to his thighs.  A May 2013 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, shows that the Veteran worked for the sheriff's department from 1982 to 1996 as a detective.  The Veteran has also submitted the January 2015 private evaluation from S.N. described above.

After reviewing all of the evidence of record, the Board finds that while the Veteran has a current disability of the low back, the preponderance of the competent and credible evidence is against both a finding that the Veteran experienced an in-service injury to the coccyx or low back and a relationship between his current low back disability and service.  The Board acknowledges that the Veteran has intended the current claim on appeal to encompass an injury to the coccyx as well as associated low back symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claim for service connection encompasses all symptomatology, regardless of how that symptomatology is diagnosed).  

The Veteran alleges that he permanently injured his coccyx, causing low back problems, during his military service.  However, the Board finds that the service records do not support his allegation of having sustained this alleged injury.  While the Veteran has reported that he did not seek treatment for the coccyx injury because of fear that his drill instructor would retaliate, and because he was raised to deal with pain without complaining, he was seen multiple times in service for other ailments.  The Veteran claims this injury occurred in 1961 while he was in training.  This does not explain why the Veteran did not subsequently seek treatment for the coccyx injury, even to allege that it was caused by something other than an injury from his drill instructor.  In other words, the Board finds that had the Veteran sustained the injury to his coccyx that he alleges, he would have sought treatment at some point during service for the chronic pain that he alleges was the result of the injury.  The Veteran sought treatment for a fractured finger, cellulitis, otitis media, plantar warts, left ear drainage, dizziness, a burn on his anterior right forearm, an injury to his eye, and a sore throat.  
When the Veteran sought VA benefits for a low back disability soon after service discharge, he attributed it to a lifting injury in 1963.  Had the Veteran experienced the severe coccyx injury he alleges in 1961, the Board finds that he would have reported that injury at the time he was discussing his low back pain, as it would have been relevant to the nature of his disability picture.  The Veteran was very specific in reporting what caused the back pain he was experiencing in 1966, which did not include someone kicking him in the coccyx.  The failure to report this injury while reporting a separate low back injury tends to establish that the coccyx injury did not occur.  The failure to seek treatment for his low back pain in service also tends to establish that the injury did not occur, as the Veteran sought treatment for multiple other ailments during service, which does not support his allegation that he did not want to look like someone who complained easily.  

The Board concludes that the Veteran's statements regarding the alleged in-service injury are not credible.  Regarding the Veteran's contention of extensive treatment for this disorder since his discharge from active service, the Board finds that the evidence is against a finding that the Veteran has had a coccyx injury with low back problems since his discharge from active service.  The Veteran's own statements to the Board in January 1967, several years after the alleged drill instructor incident occurred and years before the 1999 claim was filed, does not support the Veteran's current contention that he has suffered from such an injury and the residuals of such an injury since military service.  Within his January 1967 statement, the Veteran provided a basis for his back pain, which did not include being kicked by his drill instructor.  Such an omission provides negative evidence against the Veteran's claim, as the Veteran has claimed that such injury caused him severe pain.  Correspondence to VA from the Veteran in January and March 1967 clearly stated that he believed his back pain was caused by unloading supplies and ammunition in 1963.  In a November 1969 private medical record, there was no notation of the Veteran having a medical history of back problems, and clinical evaluations of the bone, joint, and neuromuscular system were all normal.  When the Veteran sought compensation benefits in 1998, he did not include a claim for service connection for a low back disability.  At that time, he had stopped working at the sheriff's department because of the multiple injuries he sustained on the job, which included injuries to his low back.  Had he genuinely believed that the onset of his low back problems began in service, the Board finds it likely that he would have included a claim for a low back disability at that time.  The Veteran was seeking service connection for ear infection and residuals of a fracture to one of his fingers-both of which are documented in the service treatment records.  In other words, the disabilities for which the Veteran was seeking compensation in 1998 were consistent with the clinical findings in the service treatment records.  

Only since 1999, more than 30 years later, has the Veteran alleged that he was hit in the backside by his drill instructor, causing the coccyx disorder.  Such inconsistencies damage the Veteran's credibility and provide negative evidence against this claim.  When addressing the Veteran's past medical history in the June 1996 Texas Workers' Compensation Commission document, the only back injuries discussed were the on-the-job injuries sustained in 1990 and 1994.  There was no mention of an injury to the low back prior to 1990.  This is significant because the Veteran has stated and testified that his back has bothered him since the injury he sustained in service.  This is further evidence against a finding that the Veteran sustained a coccyx injury in service.  When the Administrative Law Judge determined that the Veteran was entitled to disability benefits, he pointed out that the Veteran had "sustained multiple on-the-job injuries to his back."  This evidence tends to establish that the Veteran developed his back disability following service discharge.

Medical records show that the Veteran had no back disability soon after service discharge.  See 1966 VA examination report.  The Veteran's low back disorder did not develop until decades after the Veteran's discharge from military service, and they also show that the Veteran sustained multiple injuries to his back in 1990, 1994, and 1996.  When the fact of chronicity in service is not adequately supported, as in this case, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

With regard to the Veteran's testimony that his coccyx injury with low back problems is related to being injured by his drill instructor during service, as a layperson he may be competent to report such an assault; however, he is not competent to relate his current disability to such an event.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Simply stated, while the Veteran is competent to testify that he was kicked in the buttocks in service and that he felt symptoms of pain afterwards, he is not competent to diagnose any specific resulting injury from that incident, such as that it resulted in a chronic orthopedic injury to the coccyx, nor is he competent to relate this injury to a current disorder decades after military service.  

The claimant is not a "combat veteran," and the law found at 38 U.S.C.A. § 1154(b) does not apply to his claim.  The Board, as the fact-finder, is required to evaluate the credibility of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Veteran's October 1964 separation examination notes that clinical evaluation of the spine was normal, and his own statements to VA in the years immediately following his separation from service make no mention of an injury to the coccyx, and allege back pain starting only in 1963, not 1961, as he would later claim.

The Board finds the more contemporaneous service records and VA records to be more probative of what actually occurred during service than the Veteran's statements made decades later in the course of this and the prior claim.  This inconsistency in the record, including within the Veteran's own statements, supports the Board's finding that the Veteran is not credible.  In reaching this conclusion, the Board considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the Federal Circuit determined that the Board had erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case is clearly distinguishable, as the Board is not relying merely upon a general absence of complaints during service.  Instead, the Board is relying on normal in-service examination findings, the 1966 VA examination findings showing no current back disability at that time, and the Veteran's own statements regarding relevant symptoms in 1966 and 1967.  See also Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

The Board also finds that the January 2015 private evaluation report from physician S.N. is lacking in any probative value, as it is based entirely on the Veteran's own assertions that he was kicked in the tailbone in service and had continued back pain since that time.  As a medical opinion can be no better than the facts alleged by the Veteran if they provide the basis for the opinion's analysis, such an opinion based on an inaccurate factual premise has limited, if any, probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The Board therefore finds no probative value in the private physician's opinion, as it is based on an inaccurate factual premise.

The Board is aware that the Veteran's sister has provided a statement that she remembers that her brother complained of being kicked in his rear end during training.  The Board has explained above why it finds that the in-service injury alleged by the Veteran did not occur.  The Veteran's sister had not provided the letter that she alleges the Veteran wrote contemporaneously with his service.  The Board has accorded more probative value to the statements made contemporaneously with the Veteran's service than statements made more than 30 years following service discharge.  The Veteran's sister's statement is accorded little to no probative value and is outweighed by the contemporaneous records, which show no in-service injury involving a kick to the Veteran's coccyx, a normal back at separation, and no back disability upon VA examination in 1966.

The Board finds that the more probative medical evidence of record, including, most importantly, the June 1996 report prepared for the Texas Workers' Compensation Commission, provides negative evidence against the Veteran's claim, as it indicates that the current disability is related to a post-service injury.  Medical evidence submitted by the Veteran himself indicates a post-service back disorder not related to the his military service.  On multiple occasions in the Veteran's treatment records, including in a November 2001 determination of the Social Security Administration, Office of Hearing and Appeals, it is indicated that the Veteran back pain is related to on-the-job injuries which occurred in the mid-1990s.  

To the extent that the Veteran may allege that he has arthritis of the lumbar spine, there is also no evidence of record indicating that the presumption of service connection for arthritis which manifests to a compensable degree within one year of separation from service would be applicable.  While service connected for arthritis may be granted if manifested to a compensable degree within one year of separation from active duty, the is no evidence in this case that the Veteran had lumbar spine arthritis within this timeframe, and in fact X-rays taken in 1966, just two years after separation from service, are negative for any findings of arthritis.  Thus, service connection under a direct or presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).

The Board notes that the Veteran has indicated that he believes VA has an obligation to obtain copies of the original X-rays taken in conjunction with his 1966 VA examination.  The RO made several attempts to obtain this X-ray from the Lubbock Clinic, and in April 2008 issued a Formal Finding on the Unavailability of the hard copy record of the X-ray.  The Board finds that the RO has made reasonable attempts to obtain this X-ray, which has been found to be unavailable.  Furthermore, the Board finds that associating the X-ray film itself into the record is not necessary to adjudicate the current issue.  The X-ray was reviewed by a qualified VA physician at the time, and his complete radiographic report is of record.  There is no indication that the report issued at that time was inaccurate or incomplete.  Moreover, the Board feels that a presumption of regularity applies to the actions of the examiner in this case in that a physician would be professionally obligated to accurately summarize documentation provided for his medical evaluation.  See, e.g., Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Its findings are highly probative medical evidence pertaining to the state of the Veteran's lumbar spine at that time.

For all the above reasons, the evidence indicates that the Veteran did not have any disease or injury in service relating to the coccyx or lumbar spine, and the probative evidence of record does not support a finding that any current lumbar spine disability is related to service.  Accordingly, the preponderance of the evidence of record is against the claim of entitlement to service connection for a coccyx injury with low back problems.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).

IV. Bilateral Hearing Loss

In September 1998, the Veteran petitioned to reopen his previously-denied claim of entitlement to service connection for bilateral hearing loss, and in October 2003, the Board reopened the claim and remanded the issue for further development.  On remand, the RO's July 2005 rating decision established service connection for left ear hearing loss, and assigned a 0 percent rating, effective September 8, 1998.  Entitlement to service connection for right ear hearing loss was denied on the basis that the Veteran's right ear hearing loss was not of sufficient severity to warrant a hearing loss disability under 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran then appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  In a January 2011 rating decision, the RO established service connection for right ear hearing loss (now shown as bilateral hearing loss), and assigned a 0 percent rating, effective October 9, 2009, on the basis of an October 2009 VA examination that showed the Veteran's right ear hearing loss now met the criteria of a disability.  38 C.F.R. § 3.385.  In an October 2011 rating decision, the RO increased the rating for his bilateral hearing loss from 0 to 10 percent, but only retroactively effective from March 8, 2011.  In a July 2013 rating decision, the Veteran's bilateral hearing loss evaluation was raised to 30 percent for the period of March 8, 2011 to February 15, 2013, and then a 10 percent rating was continued as of February 16, 2013.  The Veteran has continued the appeal, requesting an even higher rating for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21 (2014).

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment, the nonservice connected ear is typically assigned a Roman numeral designation of Level I for hearing impairment as long as there is not complete deafness in that ear.  38 C.F.R. § 4.85(f).  

The Veteran submitted a private audiology examination from January 1999, at which he reported having ear drainage for 30 years and that he was considering a hearing aid for the left ear.  No speech discrimination testing was performed.  Puretone threshold testing was performed, with the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
25
20
30
25
25
LEFT
25
25
35
30
28.75

The Veteran was afforded a VA examination in July 2003.  The Veteran reported that he now used hearing aids in the left ear.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
10
20
10
13.75
LEFT
20
20
30
30
25

Speech discrimination scores were 100 percent in both ears.  While the Veteran was only service connected for the left ear at this time, evaluation of impaired hearing requires applying a Roman numeral designation of I to the nonservice-connected ear which, as will be seen, is identical to the evaluation the ear would have received even if service-connected.  38 C.F.R. § 4.85(f).  Applying the findings from the July 2003 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in both ears.  Where hearing loss is at Level I in both ears, a noncompensable (0 percent)  rating is assigned.  38 C.F.R. § 4.85.  The Board notes that the January 1999 private examination did not include speech discrimination testing, and therefore is not sufficient for evaluation of hearing impairment under 38 C.F.R. § 4.85(a).  However, even if the puretone thresholds from January 1999 were taken into consideration, they do not show significantly more severe hearing impairment than that shown in July 2003, and the average puretone thresholds, when combined with the Veteran's documented speech discrimination ability from 2003, still would not warrant a compensable rating.

The Veteran submitted a private audiology examination from April 2004, which also did not include speech discrimination testing.  Puretone threshold testing was performed, with the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
10
10
20
10
12.5
LEFT
35
25
40
25
26.25
The Board notes that these puretone thresholds show slightly improved hearing levels than those shown in 1999, and no compensable evaluation for hearing loss would be warranted.

The Veteran was afforded additional VA examinations in November 2004, January 2006, and July 2006.  At the 2004 examination, it was noted that the Veteran could converse normally and hear quite well, and at the later examinations the Veteran reported some decrease in hearing ability and difficulty understanding conversation, the telephone, and television sound.  Puretone threshold testing showed the following results, in decibels:

November 2004


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
15
15
25
17.5
LEFT
25
25
35
35
30

January 2006


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
15
15
15
15
LEFT
30
25
30
35
30

July 2006


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
20
25
20
20
LEFT
25
30
40
45
35

Speech discrimination scores were 100 percent in both ears in 2004, and 100 percent in the right ear and 98 percent in the left ear at the 2006 examinations.  Applying the findings of these examinations to Table VI in 38 C.F.R. § 4.85, both with and without consideration of the actual puretone thresholds shown by the right ear, results in a finding of Level I hearing loss in both ears, which warrants a noncompensable rating.   

At a June 2007 audiological evaluation, the Veteran reported having decreased hearing, especially with background noise.  It was noted that the Veteran could converse normally and hear quite well.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
15
25
20
25
21.25
LEFT
55
45
50
45
48.75

Speech discrimination scores were 80 percent in the right ear and 76 percent in the left ear.  Applying these findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level III hearing loss in the left ear.  Where hearing loss is at Level III in one ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  Even if applying the Level III evaluation for the right ear, where hearing loss is at Level III in both ears, under Table VII a noncompensable evaluation is still warranted.  Id.

The Veteran submitted a private audiology examination from August 2009, which did not include speech discrimination testing.  Puretone threshold testing showed:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
25
30
40
31.25
LEFT
45
50
50
50
48.75

While these puretone thresholds show slight worsening, taking into account the speech discrimination testing at the prior examinations, they would not warrant any higher rating than those found to be applicable from the prior examinations.  Id.  

The Veteran was afforded a VA examination in October 2009, the results of which were the basis for the RO to grant entitlement to service connection for right ear hearing loss.  The Veteran reported that he had constant aural pain, left pri-aural numbness, pressure, and tingling.  It was noted that his hearing loss caused poor social interactions, difficulty following instructions, and communication difficulties.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
30
25
30
40
31.25
LEFT
45
50
50
50
48.75

Speech discrimination scores were 88 percent in both ears.  Applying the findings from the October 2009 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in both ears.  Where hearing loss is at Level II in both ears, a noncompensable rating is assigned.  38 C.F.R. § 4.85.

The Veteran submitted a private audiology evaluation from March 8, 2011, which was the basis for his increased rating to 30 percent.  A September 2012 letter from the evaluator stated that the Maryland CNC word list had been used for the speech discrimination testing.  Puretone threshold testing showed the following results, in decibels:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
65
70
70
65
67.5
LEFT
85
80
85
85
83.75

Speech discrimination scores were 70 percent in the right ear and 80 percent in the left ear.  Applying these findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right ear and Level V hearing loss in the left ear.  Where hearing loss is at Level VI in one ear and Level V in the other, a 20 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran also attended VA examinations in September 2011 and February 2013.  At these examinations, he reported having difficulty understanding communication, especially soft sounds and even when using amplification, as well as difficulty understanding his own family members and the television.  The examiner noted that hearing loss impacted the Veteran's ability to maintain gainful employment.  Puretone threshold testing showed the following results, in decibels:

September 2011


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
35
30
40
35
35
LEFT
45
50
55
50
50

February 2013


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
40
40
45
40
41.25
LEFT
50
50
60
55
53.75


Speech discrimination scores were 76 percent in the right ear and 72 percent in the left ear in September 2011, and were 72 percent in both ears in February 2013.  

Applying the findings of the September 2011 examination to Table VI in 38 C.F.R. § 4.85 results in a finding of Level III hearing loss in the right ear and Level V in the left ear.  Applying the findings of the February 2013 examination to Table VI in 38 C.F.R. § 4.85 results in a finding of Level III hearing loss in the right ear and Level IV in the left ear.  Applying the findings of both examinations to Table VII results in a 10 percent rating.

Based on the evidence discussed above, the Board finds that no higher evaluations for any of the stages currently on appeal are warranted.  Prior to March 8, 2011, there is no medical evidence indicating that the Veteran met the criteria for a compensable rating for hearing loss, even when taking into consideration his private audiology evaluations and the puretone thresholds of his then-nonservice-connected right ear.  From March 8, 2011 to February 15, 2013, the Veteran was assigned a rating of 30 percent, although this appears to be an error by the RO in the Veteran's favor, as the puretone thresholds and speech discrimination testing from the March 2011 private evaluation, when applied to 38 C.F.R. § 4.85, Tables VI and VII, actually indicate that a 20 percent rating was warranted.  Although the RO continued the Veteran's 30 percent rating until February 2013, despite the September 2011 VA examination findings, the February 2013 examination supports their evaluation of a 10 percent evaluation.  The Veteran has not submitted any private evaluations or other evidence that shows that any higher ratings have been warranted at any time during the appeal, and the private evaluations that he has submitted are generally consistent with the VA examinations and the evaluations already assigned.  There is no evidence that the Veteran's speech discrimination abilities or puretone thresholds have ever been recorded to be at any greater severity that those shown at the examinations discussed above.  

The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at numerous examinations, including in January 2006, June 2007,  October 2009, September 2011, and February 2013, and were discussed by the examiners within their reports.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, the Board finds these examinations to be sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment during the period still on appeal.

The Board has taken into consideration the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The VA examinations discussed above provide extensive evidence regarding the severity and impact of the Veteran's hearing loss.  There is no indication that VA examinations were not properly conducted, and they are consistent with the other evidence of record, which has also been considered when evaluating the current severity of the Veteran's hearing loss.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the appellant's hearing loss does not warrant any higher ratings than those already assigned.  As the Veteran does not have the education or training to offer a complex medical opinion such as noting the inadequacy of the testing, and as there is nothing in the record to support his assertion that his hearing loss is more severe than indicated on examination, the appellant's assertions to that extent are not competent and are less probative than the findings of medical professionals.  See Layno, 6 Vet. App. 465, Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that his functional impairment is adequately reflected by those medical findings.

The Board notes that the Veteran's treatment records also show diagnosis and treatment for chronic mastoiditis and chronic otitis media of the left ear secondary to a chronic infection.  The Veteran has been granted a separate evaluation for left ear otitis media, effective January 20, 1966.  The issue of entitlement to a compensable rating for otitis media was denied in an August 2012 Board decision, and the issue is not currently on appeal.  The Board therefore may not currently consider the symptoms associated with this diagnosis which the Veteran has discussed at various examinations, including drainage, ear pressure, and pain.

In sum, there is no basis for assignment of an initial compensable rating, a rating in excess of 30 percent from March 8, 2011 to February 15, 2013, or a rating in excess of 10 percent since February 16, 2013 for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

V. Labyrinthitis

The Veteran contends that his labyrinthitis warrants a rating higher than the 30 percent currently assigned.  The Veteran submitted the current claim on appeal in October 2012, and asserted that his labyrinthitis caused constant unsteadiness, affected balance, stumbling or staggering, dizziness with light headedness, and severe headaches.

Under 38 C.F.R. § 4.87a, Diagnostic Code 6204, a 30 percent evaluation required for severe chronic labyrinthitis with symptoms of dizziness and occasional staggering, and it is the maximum evaluation.  38 C.F.R. § 4.87a, Diagnostic Code 6204.  

At a February 2013 VA examination, the Veteran reported that he used a cane due to light headedness and dizziness.

At a June 2013 VA examination, the Veteran was diagnosed with labyrinthitis associated with otitis media, left ear.  The Veteran reported that he had vertigo 3 to 4 times a day which lasted for 5 to 10 minutes and that he did not drive because of this problem with dizziness.  The examiner noted that the Veteran had hearing impairment with vertigo with episodes that lasted for less than an hour. The examiner noted that the Veteran's gait was unsteady and that he used a cane and was often waving from side to side.  Romberg testing was positive for unsteadiness.  The examiner found that the Veteran's vertigo was severe but did not significantly impair his sedentary abilities, although it did result in depression making sedentary or mental employment problematic.  He noted that "[p]ositional vertigo could require adaptation of work stations to make sure the individual is not forced to move the head at certain angles" and would exclude tasks that require good balance or physical maneuvering.

The Veteran's VA treatment records show numerous references to symptoms of dizziness associated with either medication side effects or ear disorders.  After a January 2013 ear irrigation, he became dizzy and nauseated, and in a mental health note the same month, the Veteran reported feeling dizziness.  In January 2015, the Veteran reported that he was bending down to throw something away, became dizzy, and hit his nose on the refrigerator.  In July 2013, the Veteran reported having frequent falls due to labyrinthitis, stating that he loses his balance when standing and sitting.

Upon review, the Board finds that an evaluation in excess of 30 percent is not warranted.  Significantly, a higher than 30 percent evaluation is not available under Diagnostic Code 6204, regardless of the severity of the peripheral vestibular disorder.  The Veteran's symptomatology quite accurately is reflected in the criteria for the 30 percent evaluation now assigned, as his primary symptoms are dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.  The Veteran has also reported having falls, but the Board finds these to be the expected result of the dizziness and staggering that are listed in the Diagnostic Code, and not a separate symptom to be considered.  

The Board has considered whether any other related Diagnostic Codes could be applied to provide the Veteran with a higher evaluation.   Under Diagnostic Code 6205 pertaining to Meniere's syndrome, a 30 percent rating is warranted when there is hearing impairment with vertigo less than once a month, with or without tinnitus, and a 60 percent rating would be warranted when Meniere's syndrome is moderate, manifested by frequent attacks of vertigo from one to four times a month, including cerebellar gait.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2000).  The Veteran has not, however, been found at any time to have a diagnosis of Meniere's syndrome, nor has he been found to have a cerebellar gait or any ataxia.  Furthermore, evaluation under the Diagnostic Code requires that separate evaluations not be given for hearing impairment and tinnitus, which the Veteran has already been assigned, and would have to be reduced were the Veteran to be assigned the 30 percent rating which is most consistent with the Veteran's symptoms under that Diagnostic Code.  Id. at Note.  The Veteran has also not been found at any time to have loss of auricle, malignant or benign neoplasm of the ear, or perforation of the tympanic membrane.  As noted above, he has been assigned a separation evaluation for otitis media, and that issue is not currently on appeal.

The Board acknowledges that the Veteran has complained of worsening symptoms, but there is no current medical evidence to support an increased rating.  The Board again notes that the Veteran, as a lay person, is not competent to provide evidence of a medical diagnosis.  See Layno, 6 Vet. App. 465.  Specifically, the Board notes that current clinical findings do not show a diagnosis of Meniere's syndrome nor reveal the presence of Meniere's syndrome symptomatology, characterized by cerebellar gait, or a diagnosis of any other ear disorder other than his current diagnosis of labyrinthitis.  The Board finds, therefore, that there is no basis to consider evaluation under any other Diagnostic Code.

In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating for labyrinthitis.  The Board concludes that an evaluation in excess of 30 percent for the Veteran's labyrinthitis is not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b).


VI. Extraschedular Consideration

The Board has also considered whether the Veteran's bilateral hearing loss and labyrinthitis warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  All steps must be met to justify referral.  Under the first step there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

The Veteran's representative has asserted that extraschedular consideration should be given because the Veteran's hearing loss is very severe, which causes difficulties with understanding conversation and the need for non-verbal communication modalities such as lip reading and hand gesturing and that the Veteran's labyrinthitis causes lightheadedness and headaches.  The Board does not find, however, that the evidence presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  The Veteran's difficulty with understanding conversation and needing to use lip reading and hand gesturing is consistent with typical symptoms of decreased hearing.  Such symptoms are precisely the type of impairment contemplated by the schedular criteria set forth in 38 C.F.R. § 4.86, Diagnostic Code 6100, and there is no evidence that the Veteran has any different or additional symptoms outside of those already contemplated by the rating schedule.  The Veteran's labyrinthitis has primarily manifested by dizziness and staggering, which the Board finds to be inclusive of the lesser symptom of lightheadedness.  See 38 C.F.R. § 4.87, Diagnostic Code 6204.  

Regarding the Veteran's assertion that his labyrinthitis causes headaches, this has not been shown on examination, there is no medical evidence supporting the contention that labyrinthitis has also caused headaches, and in fact in the Veteran's VA treatment records, he attributes his headaches as due to tinnitus and lack of sleep.  The Board finds that the Veteran's clinically shown symptoms of labyrinthitis and hearing loss are adequately contemplated by the rating criteria.  The Veteran was not hospitalized at any time during the period currently being decided, and the impact of his service-connected disabilities on his occupational functioning is being addressed in the remand below with regard to the issue of entitlement to a TDIU.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran has not, however, alleged any additional functional impairment caused by the collective impact of his service-connected disabilities beyond the individual symptoms associated with each disability that have already been asserted.  There is also no evidence of record indicating that these disabilities have further impacted his hearing loss or labyrinthitis in any way that is not already considered by the rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As discussed above, the Veteran has typical symptoms of decreased hearing, particularly when there is interfering noise such as group conversations or background noise, and he has difficulty understanding some speech and the dialogue in television or movies.  His symptoms of labyrinthitis are primarily manifested by dizziness, staggering, and use of a cane while walking.  Such symptoms are precisely the type of impairment contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.86, Diagnostic Code 6100 and 4.87, Diagnostic Code 6204.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the rating schedules, the assigned schedular ratings are adequate.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, identified as depression and insomnia, is granted.

New and material evidence having been received, the claim of entitlement to service connection for a coccyx injury with low back problems is reopened.

Entitlement to service connection for a coccyx injury with low back problems is denied.

Entitlement to an initial compensable rating for bilateral hearing loss, a rating in excess of 30 percent from March 8, 2011 to February 15, 2013, and a rating in excess of 10 percent since February 16, 2013 is denied.

Entitlement to a rating in excess of 30 percent for labyrinthitis is denied.


REMAND

Now that the Veteran has been granted entitlement to service connection for an acquired psychiatric disorder, the claim of entitlement to a TDIU must be readjudicated, taking into consideration the additional occupational impairment caused by the Veteran's service-connected psychiatric disorder.

Additionally, as was noted above, the claim of entitlement to a rating in excess of 10 percent for tinnitus was denied in a July 2013 rating decision, and in November 2013, the Veteran submitted a notice of disagreement with this decision.  This issue has not yet been addressed in a statement of the case, and thus a remand of the issue of entitlement to a rating in excess of 10 percent for tinnitus is required.  Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all records from the El Paso VA Health Care System from February 2014 to the present.

2.  Issue a statement of the case addressing the issue of entitlement to a rating in excess of 10 percent for tinnitus.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, should this issue be returned to the Board for appellate review.

3.  The AOJ should reconsider the claim of entitlement to a TDIU after it effectuates the grant of service connection for a psychiatric disorder.  The AOJ may conduct any additional development it deems necessary.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


